Title: To James Madison from Vincent Gray, 8 March 1803
From: Gray, Vincent
To: Madison, James


					
						Sir,
						Havana 8h. Mar. 1803
					
					The vessel by which this goes, having been detained a few minutes longer than was expected, gave me an oppertunity of calling at the General Post Office to make some enquiries respecting the mails due, and the arrival of the Packet, when was confirmed what I have before Stated, and I then was further informed that the Governor had recd. as Cap General orders to give up Louisiana to the French immediately, and that the late Governor, Casacalvo was to proceed to that place immediately, to see that the order was carried into execution.  I am Sir in haste Yr. Mo. Ob Serv.
					
						Vincent Gray
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
